EXHIBIT 10.1

GREIF, INC.

AMENDED AND RESTATED

LONG-TERM INCENTIVE PLAN

Article 1. Establishment and Purpose

1.1. Establishment of Plan. The Greif, Inc. Amended and Restated Long-Term
Incentive Plan (the “Plan”) amends, restates and continues the previously
established Greif Bros. Corporation Long-Term Incentive Plan, as amended (the
“Prior Plan”). The Prior Plan became effective as of May 1, 2001. No Performance
Period under this Plan shall end after October 31, 2015, and this Plan shall
remain in effect until the payment of any Final Award in connection therewith;
provided, however, that this Plan may be terminated by the Board or the
Committee.

The Plan shall become effective as of January 1, 2006, subject to approval of
the Plan by holders of a majority of the securities of the Company present, or
represented, and entitled to vote at a meeting of stockholders duly held in
accordance with the laws of the State of Delaware within 12 months following
adoption of the Plan by the Board. If the Plan is not approved by stockholders,
as described in the preceding sentence, within 12 months following its adoption
by the Board, then the Prior Plan shall continue in full force and effect
without change thereto.

1.2. Purpose. The primary purposes of the Plan are to:

(a) Retain, motivate and attract top caliber executives;

(b) Focus management on key measures that drive superior performance and thus,
creation of value for the Company;

(c) Provide compensation opportunities that are externally competitive and
internally consistent with the Company’s total compensation strategies; and

(d) Provide award opportunities that are comparable in both character and
magnitude to those provided through stock-based plans.

Article 2. Definitions

Whenever used in the Plan, the following terms shall have the meanings set forth
below and, when the defined meaning is intended, the term is capitalized:

2.1. “Adopted Child” or “Adopted Children” means one or more persons adopted by
court proceedings, the finality of which is not being contested at the time of
the Participant’s death.

2.2. “Award Opportunity” means the various levels of incentive compensation,
payable in cash and/or Shares, which a Participant may earn under the Plan, as
established by the Committee pursuant to Article 4 herein.

2.3 “Base Salary” shall have the meaning set forth in Section 4.4

2.4. “Board” or “Board of Directors” means the Board of Directors of the
Company.



--------------------------------------------------------------------------------

2.5. “Child” or “Children” means a Participant’s natural and Adopted Children
living or deceased on the date of the Participant’s death. A Child who was
conceived but not yet born on the date of the Participant’s death shall be
regarded for purposes of the Plan as though such Child were living on that date,
but only if such Child survives birth.

2.6. “Code” means the Internal Revenue Code of 1986, as amended.

2.7. “Committee” means the Special Subcommittee on Incentive Compensation,
comprised of two (2) or more individuals appointed by the Board to administer
the Plan, in accordance with Article 8.

2.8. “Company” means Greif, Inc., formerly known as Greif Bros. Corporation, or
any successor thereto.

2.9. “Covered Employee” means any Participant who is, or who is determined by
the Committee to be likely to become, a “covered employee” within the meaning of
Code 162(m).

2.10. “Descendants” mean legitimate descendants of whatever degree, including
descendants both by blood and Adopted Children.

2.11. “Disability” shall have the meaning ascribed to such term in the long term
disability plan maintained by the Participant’s employer at the time that the
determination regarding Disability is made hereunder.

2.12. “Effective Date” means May 1, 2001, as to the Prior Plan and January 1,
2006, as to this Amended and Restated Plan.

2.13. “Employee” means any employee of the Company. Directors who are not
employed by the Company shall not be considered Employees under the Plan.

2.14. “Exchange Act” means the Securities Exchange Act of 1934, as amended.

2.15. “Final Award” means the actual incentive compensation earned during a
Performance Period by a Participant, as determined by the Committee following
the end of the Performance Period.

2.16. “Final Award Document” means the document given by the Company to a
Participant setting forth the terms and provisions applicable to such
Participant’s Final Award, determined in accordance with Articles 4 and 5.

2.17. “Participant” means an Employee who meets the eligibility requirements of
Article 3 with respect to one or more Performance Periods.

2.18. “Performance Criteria” shall have the meaning set forth in Article 4.

2.19. “Performance Period” means the consecutive and overlapping three-year
cycles beginning on each November 1st during the term of the Plan.

2.20. “Period of Restriction” means the period during which the transfer of
Restricted Shares is limited based on the passage of time, as determined by the
Committee in its sole discretion.

2.21. “Plan” means this Greif, Inc. Amended and Restated Long-Term Incentive
Plan, as hereafter amended from time to time.



--------------------------------------------------------------------------------

2.22. “Restricted Shares” means the portion of a Final Award granted to a
Participant in accordance with Article 4, which is payable in Shares in
accordance with Article 5.

2.23. “Rule 16b-3” means Rule 16b-3 adopted by the Securities and Exchange
Commission under the Exchange Act.

2.24. “Share” means a share of the Company’s no par value Class A and/or Class B
common stock.

2.25. “Target Incentive Award” means the incentive compensation amount, or
formula to determine such amount, to be paid to Participants when the
Performance Criteria designated as the “100% Award Level” are met, as
established by the Committee for a Performance Period.

Article 3. Eligibility and Participation

3.1. Eligibility. All Employees who are designated by the Committee to be key
Employees shall be eligible to receive an Award Opportunity under the Plan. In
general, an Employee may be designated as a key Employee if such Employee is
responsible for or contributes to the management, growth, and/or profitability
of the business of the Company in a material way.

3.2. Participation. Participation in the Plan shall be determined annually or
for each Performance Period by the Committee based upon the criteria set forth
in Section 3.1 herein. Employees who are chosen to participate in the Plan for
any given Performance Period shall be so notified in writing, and shall be
apprised of the Performance Criteria and related Award Opportunities determined
for them for the relevant Performance Period, as soon as is practicable after
such Award Opportunities are established.

3.3. Partial Performance Period Participation. An Employee who becomes eligible
after the beginning of a Performance Period may participate in the Plan for that
Performance Period. Such situations may include, but are not limited to (a) new
hires; or (b) when an Employee is promoted from a position which did not
previously meet the eligibility criteria.

The Committee, in its sole discretion, retains the right to prohibit or allow
participation in the initial Performance Period of eligibility for any of the
aforementioned Employees.

3.4. No Right to Participate. No Participant or other Employee shall at any time
have a right to be selected for participation in the Plan for any Performance
Period, whether or not he or she previously participated in the Plan.

Article 4. Award Determination

4.1. Performance Criteria. Prior to the beginning of each Performance Period, or
as soon as practicable thereafter (but in no event later than 90 days following
the first day of the Performance Period), the Committee shall select and
establish performance goals for that Performance Period, which, if met, will
entitle Participants to the payment of the Award Opportunities. Such performance
goals shall be established without regard to length of service with the Company,
and shall be based on targeted levels of increase in (a) earnings per share, and
(b) free cash flow, as hereinafter defined, or (c) such other measures of
performance success as the Committee may determine. For purposes of the Plan,
“free cash flow” means the Company’s net cash provided by operating activities
for the Performance Period, subject to such adjustments that the Committee
determines are necessary or proper to reflect accurately the free cash flow of
the Company.



--------------------------------------------------------------------------------

For each Performance Period, the Committee may, in its discretion, establish a
range of performance goals which correspond to, and will entitle Participants to
receive, various levels of Award Opportunities based on percentage multiples of
the Target Incentive Award. Each performance goal range shall include a level of
performance designated as the “100% Award Level” at which the Target Incentive
Award shall be earned. In addition, each range may include levels of performance
above and below the one hundred percent (100%) performance level, ranging from a
minimum of 0% to a maximum of 200% of the Target Incentive Award.

After the performance goals are established, the Committee will align the
achievement of the performance goals with the Award Opportunities (as described
in Section 4.2 herein), such that the level of achievement of the
pre-established performance goals at the end of the Performance Period will
determine the Final Awards.

4.2. Award Opportunities. As soon as practicable after establishing Performance
Criteria in accordance with Section 4.1 above, but in no event later than 90
days following the first day of each Performance Period, the Committee shall
establish, in writing, Award Opportunities, which correspond to various levels
of achievement of the pre-established Performance Criteria. The established
Award Opportunities shall vary in relation to the job classification of each
Participant. In the event a Participant changes job levels during a Performance
Period, the Participant’s Award Opportunity may, subject to Section 4.3 below,
be adjusted to reflect the amount of time at each job level during the
Performance Period.

4.3. Adjustment of Performance Criteria. Once established, the Performance
Criteria normally shall not be changed during the Performance Period. However,
if the Committee determines that external changes or other unanticipated
business conditions have materially affected the fairness of the goals, or that
a change in the business, operations, corporate structure or capital structure
of the Company, or the manner in which it conducts its business, or other events
or circumstances render the Performance Criteria unsuitable, then the Committee
may approve appropriate adjustments to the Performance Criteria (either up or
down) during the Performance Period as such criteria apply to the Award
Opportunities of specified Participants; provided, however, that no modification
shall be made in the case of any award to a Participant who is, or is determined
by the Committee to be likely to become, a Covered Employee if the effect would
be to cause the award to fail to qualify for the performance-based exception to
Code Section 162(m). In addition, at the time the award subject to Performance
Criteria is made and Performance Criteria are established, the Committee is
authorized to determine the manner in which the Performance Criteria will be
calculated or measured to take into account certain factors over which
Participants have no or limited control, including market related changes in
inventory value, changes in industry margins, changes in accounting principles,
and extraordinary charges to income.

4.4. Final Award Determinations. Subject to the provisions of Section 6.3, at
the end of each Performance Period, the Committee shall certify in writing the
extent to which the Performance Criteria were met during the Performance Period.
Thereafter, the Committee shall determine and compile Final Awards for each
Participant. Final Award amounts shall be described in the Final Award
Documents, and may vary above or below the Target Incentive Award based on the
level of achievement of the pre-established corporate, divisional, and/or
individual performance goals, provided, however, that the range of such variance
shall be between 0% and 200% of the Target Incentive Award in accordance with
the pre-established performance goal ranges.

The Target Incentive Award for each Participant will be a percentage of that
Participant’s average base salary (exclusive of any bonus and other benefits)
(the “Base Salary”) during the



--------------------------------------------------------------------------------

Performance Period; provided, however, that in the event that a Covered
Employee’s average Base Salary during the Performance Period exceeds by more
than 130% the Base Salary of that Covered Employee on the first day of the
Performance Period, such Covered Employee’s average Base Salary for purposes of
calculating the Final Award shall be capped at 130% of such Covered Employee’s
Base Salary on the first day of the Performance Period. In addition, in no event
shall the Final Award paid to any Employee under the Plan for any Performance
Period exceed $6,000,000.

4.5. Threshold Levels of Performance. The Committee may establish minimum levels
of performance goal achievement under the Performance Criteria, below which no
payouts of Final Awards shall be made to any Participant.

4.6. Performance Criteria Applicable to Covered Employees. Notwithstanding any
other provision herein to the contrary, the Performance Criteria applicable to
any Participant who is, or who is determined by the Committee to be likely to
become, a Covered Employee shall be limited to growth, improvement or attainment
of certain levels of:

(a) return on capital, equity, or operating costs;

(b) economic value added;

(c) margins;

(d) total stockholder return on market value;

(e) operating profit or net income;

(f) cash flow, earnings before interest and taxes, earnings before interest,
taxes and depreciation, or earnings before interest, taxes, depreciation and
amortization;

(g) sales, throughput, or product volumes; and/or

(h) costs or expenses.

Such Performance Criteria may be expressed either on an absolute basis or
relative to other companies selected by the Committee. This Section 4.6 is
intended to ensure compliance with the exception from Code Section 162(m) for
qualified performance-based compensation, and shall be construed, applied and
administered accordingly.

Article 5. Payment of Final Awards

5.1. Form and Timing of Payment.

(a) Generally. Each Participant’s Final Award shall be paid in a combination of
cash, in one lump sum, and Restricted Shares, as determined by the Committee no
later than the time the relevant Performance Criteria and Award Opportunities
were established , no sooner than 75 days after the end of each Performance
Period and no later than the 15th day of the third month after the end of the
taxable year of the Participant in which the Final Award was earned. The number
of Restricted Shares awarded shall be based on the average closing price of such
Restricted Shares during the ninety (90) day period preceding the last trading
day that precedes the day that the Performance Criteria for the applicable
Performance Period were established, rounded down to the next nearest whole
share. The Committee, in its sole discretion, shall determine whether an award
of Restricted Shares shall be Class A, Class B, or a combination of Class A and
Class B Shares.



--------------------------------------------------------------------------------

(b) Transfer of Restricted Shares. A Participant may not sell, transfer, pledge,
assign, or otherwise alienate or hypothecate Restricted Shares granted hereunder
until the end of the applicable Period of Restriction, as set forth in the
Participant’s Final Award Document. All rights with respect to Restricted Shares
granted to a Participant under the Plan shall be available during his or her
lifetime only to such Participant. The Company shall retain the certificates
representing Restricted Shares in the Company’s possession until such time as
the applicable Periods of Restriction have expired. Restricted Shares awarded
under the Plan shall become freely transferable by the Participant after the
last day of the applicable Period of Restriction, subject to any applicable
securities laws.

5.2. Unsecured Interest. No Participant or any other party claiming an interest
in amounts earned under the Plan shall have any interest whatsoever in any
specific asset of the Company. To the extent that any party acquires a right to
receive cash or Restricted Shares under the Plan, such right shall be equivalent
to that of an unsecured general creditor of the Company.

Article 6. Termination of Employment

6.1. Termination of Employment Due to Death, Disability, or Retirement. In the
event a Participant’s employment is terminated by reason of death, Disability,
or “retirement” (as determined by the Committee), the Final Award determined in
accordance with Section 4.4 herein shall be reduced to reflect participation
prior to termination only. The reduced award shall be determined by multiplying
said Final Award by a fraction, the numerator of which is the number of days of
employment in the Performance Period through the date of employment termination,
and the denominator of which is the number of days in the Performance Period. In
the case of a Participant’s Disability, the employment termination shall be
deemed to have occurred on the date that the Committee determines the definition
of Disability to have been satisfied. The Final Award thus determined shall be
paid as soon as practicable and reasonable following the end of the Performance
Period in which employment termination occurs, but in no event shall such amount
be paid sooner than 75 days after the end of such Performance Period nor later
than the 15th day of the third month after the end of the taxable year of the
Participant in which the Final Award was earned.

6.2. Beneficiary Designations.

(a) General. Each Participant under the Plan may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under the Plan is to be paid in case of his or her death before
such Participant receives any or all of such benefit. Each designation will
revoke all prior designations by the same Participant, shall be in a form
prescribed by the Committee, and will be effective only when filed by the
Participant in writing with the Committee during his or her lifetime.

(b) Invalidity of Powers of Attorney. The Plan shall not recognize beneficiary
designations made on a Participant’s behalf by the Participant’s attorney in
fact, or by any person acting under a power of attorney or any instrument by
which the Participant has appointed another person as his or her agent, thereby
conferring upon him or her the authority to perform certain specified acts on
the Participant’s behalf.



--------------------------------------------------------------------------------

(c) Failure of Beneficiary Designation. In the absence of a beneficiary
designation made by the Participant in accordance with Section 6.2(a), or if the
beneficiary named by a Participant predeceases him or her, then the Committee
shall pay any benefits remaining unpaid at the Participant’s death to the
Participant’s surviving spouse. If the Participant has no surviving spouse at
his or her date of death, then the Committee shall pay the remaining benefit
hereunder to the Participant’s Children per capita and to any deceased Child’s
Descendants per stirpes. If no spouse, Children or Descendants survive the
Participant, then the Committee shall pay any remaining benefits hereunder to
the Participant’s estate.

6.3. Termination of Employment for Other Reasons. In the event a Participant’s
employment is terminated before the date payment of the Final Award is made for
any reason other than death, Disability, or “retirement” as described in
Section 6.1, all of the Participant’s rights to any unpaid Final Award shall be
forfeited.

Article 7. Rights of Participants

7.1. Employment. Nothing in the Plan shall interfere with or limit in any way
the right of the Company to terminate any Participant’s employment at any time,
nor confer upon any Participant any right to continue in the employ of the
Company.

7.2. Nontransferability. No right or interest of any Participant in the Plan
shall be assignable or transferable, or subject to any lien, directly, by
operation of law or otherwise, including, but not limited to, execution, levy,
garnishment, attachment, pledge, and bankruptcy.

7.3. Stockholder Rights. No Participant shall be deemed for any purpose to be or
to have the rights and privileges of the owner of any Restricted Shares to be
awarded under the Plan until such Participant shall have become the holder
thereof. Notwithstanding the foregoing sentence, a Participant who has received
a Final Award shall have the following rights during the Period of Restriction:

(a) Voting Rights. Such Participants may exercise full voting rights with
respect to Restricted Shares.

(b) Dividends and Other Distributions. Such Participants shall receive regular
cash dividends paid by the Company with respect to the underlying Shares while
they are so held.

7.4. Foreign Participants. Subject to the provisions of Section 4.3, the
Committee may, in order to fulfill the Plan purposes and without amending the
Plan, modify Award Opportunities granted to Participants who are foreign
nationals or employed outside the United States to the extent necessary to
recognize differences in local law, tax policy or custom.

Article 8. Administration

8.1. The Committee. The Committee, as defined in Section 2.6, shall administer
the Plan. The members of the Committee shall be appointed by, and shall serve at
the discretion of, the Board. All Committee members shall be members of the
Board, and must be “non-employee directors,” as such term is described in Rule
16b-3, if and as such Rule is in effect, and “outside directors” within the
meaning of Code Section 162(m). Appointment of Committee members shall be
effective upon acceptance of appointment. Committee members may resign at any
time by delivering written notice to the Board. The Board shall fill vacancies
in the Committee.



--------------------------------------------------------------------------------

8.2. Authority of the Committee.

(a) General. Except as limited by law or by the Certificate of Incorporation or
Bylaws of the Company, and subject to the provisions herein, the Committee shall
have full power to select Employees who shall participate in the Plan; determine
the size and types of Award Opportunities and Final Awards; determine the terms
and conditions of Award Opportunities in a manner consistent with the Plan;
construe and interpret the Plan and any agreement or instrument entered into
under the Plan; establish, amend, or waive rules and regulations for the Plan’s
administration; and (subject to the provisions of Article 4 herein) amend the
terms and conditions of any outstanding Award Opportunity to the extent such
terms and conditions are within the discretion of the Committee as provided in
the Plan. Further, the Committee shall make all other determinations, which may
be necessary or advisable for the administration of the Plan. As permitted by
law, the Board, the Compensation Committee of the Board, and the Committee may
employ attorneys, consultants, accountants, appraisers and other persons, and
may delegate as appropriate its authorities as identified hereunder. The
Committee, the Company and its officers and directors shall be entitled to rely
upon the advice, opinions or evaluations of any such persons.

(b) Facility of Payment. If the Committee deems any person entitled to receive
any amount under the provisions of the Plan to be incapable of receiving or
disbursing the same by reason of minority, illness or infirmity, mental
incompetency, or incapacity of any kind, the Committee may, in its sole
discretion, take any one or more of the following actions:

(i) apply such amount directly for the comfort, support and maintenance of such
person;

(ii) reimburse any person for any such support theretofore supplied to the
person entitled to receive any such payment;

(iii) pay such amount to any person selected by the Committee to disburse it for
such comfort, support and maintenance, including without limitation, any
relative who has undertaken, wholly or partially, the expense of such person’s
comfort, care and maintenance, or any institution in whose care or custody the
person entitled to the amount may be; or

(iv) with respect to any amount due to a minor, deposit such amount to his or
her credit in any savings or commercial bank of the Committee’s choice, direct
that such distribution be paid to the legal guardian, or if none, to a parent of
such person or a responsible adult with whom the minor maintains his or her
residence, or to the custodian for such person under the Uniform Gift to Minors
Act or Gift to Minors Act, if such payment is permitted by the laws of the state
in which the minor resides.

Payment pursuant to this Section 8.2(b) shall fully discharge the Company, the
Board, the Compensation Committee of the Board, the Committee, and the Plan from
further liability on account thereof.

8.3. Majority Rule. The Committee shall act by a majority of its members.

8.4. Decisions Binding. All determinations and decisions of the Committee as to
any disputed question arising under the Plan, including questions of
construction and interpretation, shall be final, binding and conclusive upon all
parties.



--------------------------------------------------------------------------------

8.5. Indemnification. Each person who is or shall have been a member of the
Committee, the Compensation Committee of the Board, or the Board shall be
indemnified and held harmless by the Company against and from any loss, cost,
liability, or expense that may be imposed upon or reasonably incurred by him or
her in connection with or resulting from any claim, action, suit, or proceeding
to which he or she may be a party, or in which he or she may be involved by
reason of any action taken or failure to act under the Plan, and against and
from any and all amounts paid by him or her in settlement thereof, with the
Company’s approval, or paid by him or her in satisfaction of any judgment in any
such action, suit, or proceeding against him or her, provided he or she shall
give the Company an opportunity, at its own expense, to handle and defend the
same before he or she undertakes to handle and defend it on his or her own
behalf.

The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such persons may be entitled as a matter of
law, or otherwise, or any power that the Company may have to indemnify them or
hold them harmless.

Article 9. Amendments

The Board or the Committee, without notice, at any time and from time to time,
may modify or amend, in whole or in part, any or all of the provisions of the
Plan, or suspend or terminate it entirely; provided, however, that:

(a) no such modification, amendment, suspension, or termination may, without the
consent of a Participant materially reduce the right of a Participant to a
payment or distribution hereunder to which he or she has already become
entitled, as determined under Sections 4.4 and 6.3; and

(b) no amendment shall be effective unless approved by the affirmative vote of a
majority of the votes eligible to be cast at a meeting of stockholders of the
Company held within twelve (12) months of the date of adoption of such amendment
and prior to payment of any compensation pursuant to such amendment, where such
amendment will make any change which may require stockholder approval under the
rules of any exchange on which Shares are traded, or in order for awards granted
under the Plan to qualify for an exception from Code Section 162(m).

No Award Opportunity may be granted during any period of suspension of the Plan
or after termination of the Plan, and in no event may any Award Opportunities be
granted for any Performance Period ending after October 31, 2015 .

Article 10. Miscellaneous

10.1. Regulations and Other Approvals; Governing Law.

(a) The obligation of the Company to deliver Shares with respect to any Final
Award granted under the Plan shall be subject to all applicable laws, rules and
regulations, including all applicable federal and state securities laws, and the
obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Committee.

(b) The portion of each Final Award payable in Restricted Shares is subject to
the requirement that, if at any time the Committee determines, in its sole
discretion, that the consent or approval of any governmental regulatory body is
necessary or desirable as a condition of, or in



--------------------------------------------------------------------------------

connection with the issuance of Restricted Shares, no such Shares will be issued
unless such consent or approval has been effected or obtained free of any
conditions and as acceptable to the Committee.

(c) In the event that the disposition of Restricted Shares acquired under the
Plan is not covered by a then current registration statement under the Exchange
Act and is not otherwise exempt from registration, such Shares shall be
restricted against transfer to the extent required by the Exchange Act or
regulations thereunder, and the Committee may require any individual receiving
Shares pursuant to the Plan, as a condition precedent to receipt of such Shares,
to represent to the Company in writing that the Shares acquired by such
individual are acquired for investment only and not with a view to distribution.
The certificate for any Shares acquired pursuant to the Plan shall include any
legend that the Committee deems appropriate to reflect any restrictions on
transfer.

10.2. Choice of Law. The Plan and all agreements hereunder, shall be governed by
and construed in accordance with the laws of the State of Ohio, without
reference to principles of conflicts of law.

10.3. Withholding Taxes. The Company shall have the right to deduct from all
cash payments under the Plan any federal, state, or local taxes required by law
to be withheld with respect to any Final Award.

10.4. Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular, and the singular shall include the plural.

10.5. Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

10.6. Costs of the Plan. All costs of implementing and administering the Plan
shall be borne by the Company.

10.7. Successors. All obligations of the Company under the Plan shall be binding
upon and inure to the benefit of any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.



--------------------------------------------------------------------------------

10.8. Titles; Construction. Titles are provided herein for convenience only and
are not to serve as a basis for interpretation or construction of the Plan. The
masculine pronoun shall include the feminine and neuter and the singular shall
include the plural, when the context so indicates. Any reference to a section
(other than to a section of the Plan) shall also include a successor to such
section.

Executed on February 28, 2006

 

GREIF, INC. By:  

/s/ Michael J. Gasser

Title:   Chairman and Chief Executive Officer